DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Prioritized Examination (Track One)
	The ‘Request for Prioritized Examination (Track One)’, filed on 15 April 2020, was GRANTED (see ‘Decision Granting Request for Prioritized Examination (Track I)’, mailed on 18 June 2020.

Request for First Action Interview (Full Pilot Program)
The ‘Request for First Action Interview (Full Pilot Program)’ was filed on 28 August 2020.  A ‘First Action Interview Pilot Program Pre-Interview Communication’, was mailed on 26 February 2021 and a subsequent interview was conducted on 14 April 2021 (see ‘Applicant-Initiated Interview Summary’ accompanying the ‘First Action Interview Office Action Summary’, mailed on 21 April 2021).

Response to Non-Final Office Action
	The ‘Response to Office Action’, filed on 01 June 2021, has been ENTERED and the allegations/arguments presented therein have been fully considered.

Status of Claims
	Claims 1-58 are canceled.
	Claims 59 and 75 are amended.
In view of the allowable subject, the species election requirements set forth in the ‘Election/Restriction’, mailed on 29 June 2020, is hereby withdrawn.
Claim 77 is hereby rejoined.

Terminal Disclaimer
The ‘Terminal Disclaimer’, filed on 01 June 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/487,542 and U.S. Patent No. 10,662,426 has been reviewed and is accepted.  The ‘Terminal Disclaimer’ has been recorded.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 18 June 2021, has been fully considered.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Objection to Claim’ found in the ‘First Action Interview Office Action Summary’, mailed on 21 April 2021, the ‘Response to Office Action’ (page 9), filed on 01 June 2021, alleges/argues: 1) the objection to 
In response to the ‘Double Patenting, U.S. Patent No. 10,662,426’ and ‘Double Patenting, U.S. Patent Application No. 16/487,542’ found in the ‘First Action Interview Office Action Summary’, mailed on 21 April 2021, the ‘Response to Office Action’ (pages 9-11), filed on 01 June 2021, alleges/argues a ‘Terminal Disclaimer’ disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/487,542 and U.S. Patent No. 10,662,426 is submitted herewith.  In view of the submission, review, acceptance, and recordation for the ‘Terminal Disclaimer’, filed on 01 June 2021, these rejections are hereby withdrawn.
The most relevantly identified reference is Soma et al. (see ‘Information Disclosure Statement’, filed on 02 June 2020; herein “SOMA 2014”) and U.S. Patent Application Publication No. 2017/0183688 (see ‘PTO-892’, mailed on 25 February 2021; herein “USPGPUB ‘688”).  SOMA 2014 teaches metabolic flux redirection form a central metabolic pathway toward a synthetic pathway utilizing a metabolic switch.  However, as persuasively argued in the ‘Response to Office Action’ (page 10), filed on 01 June 2021: 1) SOMA 2014 fails to teach gltA “toggle” switch in combination with selective and controlled proteolysis; and 2) the comma from the phrase “as the limiting nutrient is depleted from the media, growth of the genetically modified microorganism is stopped” has been removed.  In view of the amendment to the claims the allegation/argument is found persuasive and, thus, this rejection is hereby withdrawn.
In view of the amendments to the claims and accompanying allegations/arguments presented in the ‘Response to Office Action’, filed on 01 June 2021, along with the ‘Terminal Disclaimer’, filed on 01 June 2021, the rejections found in the ‘First Action Interview Office Action Summary’, mailed on 21 April 2021, have been overcome.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein. 
Therefore, claims 59-77 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636